FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview Request
Unfortunately, interview requests currently are not being scheduled due to lack of availability in Examiner’s current schedule within the following month(s).
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 9/19/2022, with respect to the rejection(s) of claim(s) under 35 USC 102 and 103, respectively have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 20150297307 A1) in view of Dyer et al. (US 20170265947 A1).
Re claim 1, Sweeney discloses (abstract) a system to evaluate instrumentation for use while performing a procedure (fig.1-8), comprising: 
an identification member (RFID tag 712) associated with an instrument (medical device) in an area;
an identification reader (RFID tag reader 114) configured to receive an identification signal from the identification member; 
a transmission system configured [0074] to transmit a reader signal based on the identification signal relating to the instrument; and 
a processor system (fig.5-6 and 10) to execute instructions [0068] to: 
determine (fig.5-6) an instrument specific identity of the instrument based on the read information; and 
output (fig.5-6) the instrument specific identity of the instrument.
Sweeney clearly suggests [0065] transmitting detected instrument data using in an operation and updating an inventory database as needed (FIG.5 – step 504). 
However, Sweeney fails to explicitly disclose:
transmit information to and updating of an instrument management system based on the output of the instrument specific identity of the instrument and a determined selected location of the instrument.	Dyer teaches in similar field of invention (abstract) [0131] wherein a trajectory guidance system used during a medical operation, wherein a medical instrument is identified [0124] and information is transmitted to an instrument management system (i.e. surgical management system 1000 or navigation system 200) for updating of the data, along with identified instrument data and a determined location of the instrument (i.e. surgical device position) as a procedure is being performed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the updating data functions as taught by Dyer in order to maintain an accurate tracking and monitoring of medical instrumentation as used by Sweeney.
Re claim 2, Sweeney discloses [0046] wherein the reader signal is the identification signal from the identification member.
Re claim 3, Sweeney discloses (i.e. RFID readers conventionally include antennas as supported directly by specification [0028]) wherein the identification reader includes an antenna configured to induce the identification member to transmit the identification signal [0021].
Re claim 4, Sweeney discloses (fig.4) further comprising: 
a memory system 406 having stored therein a database of at least one instrument specific identity;
wherein processor system is configured to execute further instructions to: 
access the database with the transmitted reader signal; 
wherein the determination of the instrument specific identity of the instrument is based on the accessing the database. [0050]
Re claim 5, Sweeney discloses (fig.7) wherein the identification member is fixed to the instrument.
Re claim 6, Sweeney discloses (fig.7) further comprising: 
a tray having a tray identification member associated therewith; 
wherein the identification reader is further configured to receive an identification signal from the tray identification member. [0074]
Re claim 7, Sweeney discloses (claims 2 and 13) wherein the processor system is operable to execute further instructions to: 
output a warning to a user based on the output of the instrument specific identity of the instrument.
Re claim 8, Sweeney discloses [0002] wherein the processor system is operable to execute further instructions to: 
determine whether the output of the instrument specific identity of the instrument is a proper instrument when compared to a recalled plan; and 
output the determination. (fig.3)
Re claim 10, However, Sweeney fails to explicitly disclose: 
a surgical navigation system having a display device; 
wherein the surgical navigation system receives the output of the instrument specific identity of the instrument and automatically displays a representation of the specific identity of the instrument with the display device.
Dyer further teaches (abstract) a surgical navigation system including a display (FIG.1) to display a representation of a specific identity of instrument [0076].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the display functions as taught by Dyer in order to maintain an accurate tracking and monitoring of medical instrumentation as used by Hanada.
Re claim 11, Sweeney discloses [0022] wherein the identification reader includes at least one of a visual light camera, a sound sensor, radio frequency antennas, or combinations thereof.
Re claim 12, Sweeney discloses (as applied for claim 1) a method to evaluate instrumentation for use while performing a procedure, comprising: 
associating an identification member with an instrument in an area; 
receiving an identification signal from the identification member with an identification reader; 
executing instructions with a processor system for determining an instrument specific identity of the instrument based on the read information; and 
outputting from the processor system the instrument specific identity of the instrument.
However, Sweeney fails to explicitly disclose:
transmit information to and updating of an instrument management system based on the output of the instrument specific identity of the instrument and a determined selected location of the instrument.	Dyer teaches in similar field of invention (abstract) [0131] wherein a trajectory guidance system used during a medical operation, wherein a medical instrument is identified [0124] and information is transmitted to an instrument management system (i.e. surgical management system 1000 or navigation system 200) for updating of the data, along with identified instrument data and a determined location of the instrument (i.e. surgical device position) as a procedure is being performed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the updating data functions as taught by Dyer in order to maintain an accurate tracking and monitoring of medical instrumentation as used by Sweeney.
Re claim 13, Sweeney discloses (as applied for claim 3) further comprising: 
inducing the identification member to transmit the identification signal with a signal sent from an antenna of the identification reader.
Re claim 14, Sweeney discloses (as applied for claim 4) further comprising:
accessing a database of at least one instrument specific identity; 
wherein executing instructions with the processor system for determining the instrument specific identity of the instrument includes comparing the received identification signal to the accessed database.
Re claim 15, Sweeney discloses (as applied for claim 7) further comprising: 
outputting a warning to a user based on the output of the instrument specific identity of the instrument.
Re claim 16, However, Hanada fails to explicitly disclose:
receiving the output from the processor system of the instrument specific identity of the instrument at a surgical navigation system to automatically display a representation of the specific identity of the instrument with a display device.
Dyer further teaches (abstract) a surgical navigation system including a display (FIG.1) to display a representation of a specific identity of instrument [0076].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the display functions as taught by Dyer in order to maintain an accurate tracking and monitoring of medical instrumentation as used by Hanada.
Re claim 17, Sweeney discloses (as applied for claims 1 and 12) a method of performing a procedure, comprising:
positioning an instrument in an area; 
transmitting information of the instrument; and 
executing instructions with a processor system to: 
determine an instrument specific identity of the instrument based on the read information by executing instructions with a processor; and 
output the instrument specific identity of the instrument.
However, Sweeney fails to explicitly disclose:
transmit information to and updating of an instrument management system based on the output of the instrument specific identity of the instrument and a determined selected location of the instrument.	Dyer teaches in similar field of invention (abstract) [0131] wherein a trajectory guidance system used during a medical operation, wherein a medical instrument is identified [0124] and information is transmitted to an instrument management system (i.e. surgical management system 1000 or navigation system 200) for updating of the data, along with identified instrument data and a determined location of the instrument (i.e. surgical device position) as a procedure is being performed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the updating data functions as taught by Dyer in order to maintain an accurate tracking and monitoring of medical instrumentation as used by Sweeney.
Re claim 18, Sweeney discloses (as applied for claims 4 and 14) further comprising:
recalling a predetermined plan including a planned instrument specific identity; and 
executing further instructions with the processor system to compare the output instrument specific identity to a predetermined plan including a planned instrument specific identity.
Re claim 19, Sweeney discloses (as applied for claims 7 and 15) further comprising:
executing further instructions with the processor system to output a warning if the output instrument specific identity is not the planned instrument specific identity.
Claims 1-6, 8, 11-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Hanada et al. (“Introduction of an RFID Tag System to a Large Hospital and the Practical Usage of the Data Obtained”).
Re claim 1, Hanada discloses (abstract) a system (i.e. SIMSAFE) to evaluate instrumentation for use while performing a procedure, comprising: 
an identification member (RFID tag) associated with an instrument in an area; (fig.1-2)
an identification reader (RFID tag reader) configured to receive an identification signal from the identification member; 
a transmission system (fig.3) configured to transmit a reader signal (i.e. RFID tag signals with UID) based on the identification signal relating to the instrument; and 
a processor system (i.e. terminal in fig.3 requires processing elements to obtain data and output data) to execute instructions to: 
determine (p.109, section III) an instrument specific identity of the instrument based on the read information; and 
output (p.109, section III) the instrument specific identity of the instrument (display image of instrument).
However, Hanada fails to explicitly disclose:
transmit information to and updating of an instrument management system based on the output of the instrument specific identity of the instrument and a determined selected location of the instrument.	Dyer teaches in similar field of invention (abstract) [0131] wherein a trajectory guidance system used during a medical operation, wherein a medical instrument is identified [0124] and information is transmitted to an instrument management system (i.e. surgical management system 1000 or navigation system 200) for updating of the data, along with identified instrument data and a determined location of the instrument (i.e. surgical device position) as a procedure is being performed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the updating data functions as taught by Dyer in order to maintain an accurate tracking and monitoring of medical instrumentation as used by Hanada.
Re claim 2, Hanada discloses (p.109, section III) wherein the reader signal is the identification signal from the identification member.
Re claim 3, Hanada discloses (i.e. RFID readers conventionally include antennas as supported directly by specification [0028]) wherein the identification reader includes an antenna configured to induce the identification member to transmit the identification signal.
Re claim 4, Hanada discloses (p.109, section III) further comprising: 
a memory system (server) having stored therein a database of at least one instrument specific identity;
wherein processor system is configured to execute further instructions to: 
access the database with the transmitted reader signal; 
wherein the determination of the instrument specific identity of the instrument is based on the accessing the database.
Re claim 5, Hanada discloses (fig.1-2) wherein the identification member is fixed to the instrument.
Re claim 6, Hanada discloses (p.109, section III) further comprising: 
a tray (container) having a tray identification member (RFID tag on container) associated therewith; 
wherein the identification reader is further configured to receive an identification signal from the tray identification member.
Re claim 8, Hanada discloses (p.109, section II-IV) wherein the processor system is operable to execute further instructions to: 
determine whether the output of the instrument specific identity of the instrument is a proper instrument when compared to a recalled plan (i.e. surgery schedule); and 
output the determination (i.e. helps determine errors or mistakes).
Re claim 11, Hanada discloses (fig.1-3, section III) wherein the identification reader includes at least one of a visual light camera, a sound sensor, radio frequency antennas, or combinations thereof.
Re claim 12, Hanada discloses (as applied for claim 1) a method (p.109, section II-IV) to evaluate instrumentation for use while performing a procedure, comprising: 
associating an identification member with an instrument in an area; 
receiving an identification signal from the identification member with an identification reader; 
executing instructions with a processor system for determining an instrument specific identity of the instrument based on the read information; and 
outputting from the processor system the instrument specific identity of the instrument.
However, Hanada fails to explicitly disclose:
transmit information to and updating of an instrument management system based on the output of the instrument specific identity of the instrument and a determined selected location of the instrument.	Dyer teaches in similar field of invention (abstract) [0131] wherein a trajectory guidance system used during a medical operation, wherein a medical instrument is identified [0124] and information is transmitted to an instrument management system (i.e. surgical management system 1000 or navigation system 200) for updating of the data, along with identified instrument data and a determined location of the instrument (i.e. surgical device position) as a procedure is being performed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the updating data functions as taught by Dyer in order to maintain an accurate tracking and monitoring of medical instrumentation as used by Hanada.
Re claim 13, Hanada discloses (as applied for claim 3) further comprising: 
inducing the identification member to transmit the identification signal with a signal sent from an antenna of the identification reader.
Re claim 14, Hanada discloses (as applied for claim 4) further comprising:
accessing a database of at least one instrument specific identity; 
wherein executing instructions with the processor system for determining the instrument specific identity of the instrument includes comparing the received identification signal to the accessed database.
Re claim 17, Hanada discloses (as applied for claims 1 and 12) a method of performing a procedure, comprising:
positioning an instrument in an area; 
transmitting information of the instrument; and 
executing instructions with a processor system to: 
determine an instrument specific identity of the instrument based on the read information by executing instructions with a processor; and 
output the instrument specific identity of the instrument.
However, Hanada fails to explicitly disclose:
transmit information to and updating of an instrument management system based on the output of the instrument specific identity of the instrument and a determined selected location of the instrument.	Dyer teaches in similar field of invention (abstract) [0131] wherein a trajectory guidance system used during a medical operation, wherein a medical instrument is identified [0124] and information is transmitted to an instrument management system (i.e. surgical management system 1000 or navigation system 200) for updating of the data, along with identified instrument data and a determined location of the instrument (i.e. surgical device position) as a procedure is being performed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the updating data functions as taught by Dyer in order to maintain an accurate tracking and monitoring of medical instrumentation as used by Hanada.
Re claim 18, Hanada discloses (as applied for claims 4 and 14), further comprising: 
recalling a predetermined plan including a planned instrument specific identity; and
executing further instructions with the processor system to compare the output instrument specific identity to a predetermined plan including a planned instrument specific identity.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanada as modified by Dyer as applied to claim 17 above, and further in view of Park (US 20160162782 A1).
	However, Hanada as modified by Dyer fails to explicitly disclose:
executing further instructions with a processor system to determine the instrument specific identity of the instrument includes: 
training a convolutional neural network to determine at least one filter; 
saving the trained convolutional neural network in a memory system; 
receiving the transmitted information as an image of the instrument; 
applying the at least one filter to the received image of the instrument.
Park teaches (abstract) that a “convolutional neural network (CNN) is gaining attention in the field of object recognition” [0006] for the purpose of object recognition, as used in the field of deep learning. Park further teaches that the CNN, at least one filter for extracting features of an obtained image along with other processes, are combined to learn to recognize such object. The purpose of using the CNN is to improve object image recognition, by way of (i.e. fig.6-7) training the CNN to determine a filter, saving such data in a memory system, receiving data as image of an object, and applying a filter to the received image.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a CNN process as taught by Park in order to improve the image recognition of the instruments detected by the system of Hanada and Dyer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        9/29/2022